          ARMY REGULATIONS!
                                                                     £.AR
                                                           HEADQUARTERS,
                                                                          \..._,_.­
                                                                                       633-15

                                                    DEPARTMENT OF THE ARMY
          No. 633-15                               WASHINGTON 25, D. C., 7 April 1959

                       PROCEDURE FOR MILITARY EXECUTIONS .                                  ~~r-
                                                                               Paragraph   Pair"
          SECTION      I.   GENERAL
                            Definitions __________________________________             1      2
                            Manner of execution __________________________             2      2
                            \Vitnesses-----------------------------------              3      2
                            Multiple executions --------------------------             4      2
                            Escort______________________________________               5      3
                            Chaplain____________________________________               6      3
                            Medical officer _______________________________            7      3
                            Interpreter__________________________________              8      3
                            Miscellaneous________________________________              9      3
                     II. 	 EXECUTION BY MUSKETRY
                           Officer charged with carrying out execution_____.          10      4
                           Assembly of escort.___________________________             11      5
                           Execution___________________________________               12      5
                    III. 	 EXECUTION BY HANGING
                           Officer charged with carrying out execution_____.          13      6
                           Executioner_________________________________               14      7
                            AssemblY-----------------------------------·              15      7
                            Execution___________________________________              16      8
                     IV. 	 EXECUTION BY ELECTROCUTION
                           General_____________________________________               17      8
                           Officer charged with carrying out execution_____.          18      8
                           Executioner_________________________________               19      8
                           Execution___________________________________               20      8
                     v. 	   PROCEEDINGS AFTER EXECUTION
                            Disposition of remains________________________            21      9
                            Disposition of effects-------------------------·          22      9
                            Notification and reports _______________________          23      9
                    VI. 	 MODIFICATION OF PROCEDURES
                          Limited Facilities____________________________              24     10
                          In time of war_______________________________               25     10
                    VII.    STRUCTURES
                            Permanent scaffold___________________________             26     10
                            Semipermanent scaffold_______________________             27     10
                            Emergency structures________________________              28     10
                VIII.       EQUIPMENT
                            Hood_______________________________________
                                                                                      29     11
                            Collapse board and binding strap_______________           30     11
                            Rope________________________________________
                            Post________________________________________              31     11
                                                                                      32     11
                            Electrocution________________________________
                                                                                      33     11
            •These regulations supersede DA Pam 27-4, 9 Dec 1947, including C 1,
          24 June 1953.
          TAGO 6167B-Apr

Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 1 of 22 PageID #: 587
                                                                                      Attachment 15
          AR 633-15 	                       2
                                       SECTION   I
                                       GENERAL
             I. Definitions. For the purpose of these regulations only the
          following definitions apply:
             a. Confirming authority. The competent authority of the agency
          through which military jurisdiction is exercised ordering the exe­
          cution of a sentence of death.
             b. Officer designated to execute the approved sentence. The offi­
          cer designated by the confirming authority (a above) to execute
          the approved sentence of death.
             c. Officer charged with carrying out the execution. The sub­
          ordinate officer duly and officially named by an order of the officer
          designated to execute the sentence (b above) and directed therein
          to carry out the execution.
             2. l\lanner of execution. Military executions will be in the
         , manner designated by the confirming 	authority or by shooting,
           hanging, or electrocution.
             3. Witnesses. The officer designated by the confirming authority
          to execute the approved sentence will prescribe whether the execu­
          tion will be public or private, rules of secrecy as to time, place, and
          the presence of witnesses, military or civilian, including members
          of the press if the presence of the latter is deemed proper. In the
          case of the execution of a foreign national, the officer designatd to
          execute the sentence will prescribe whether persons of the same
          nationality as the condemned may be present. Neither photographs
          nor motion pictures of the actual execution will be permitted ex­
          cept for official purposes. The environs of the place of execution
          will be closely and securely guarded to prevent the intrusion of un­
          authorized persons. All persons in attendance will be cautioned
          that no demonstrations or unseemly conduct will be tolerated.
              4. l\lultiple executions. In multiple executions by electrocution
           in the continental United States the prisoners will be executed in
           succession and the same electric chair will be used for each execu­
          tion. In multiple executions by musketry or hanging, the prisoners
           may be executed either simultaneously or in succession. Where two
          or more prisoners are to be executed in succession by musketry or
          hanging, the same execution party or gallows may be used for each
          execution. Where two or more prisoners are to be executed simul­
          taneously by musketry, a separate execution party will be provided
          ·.for each of the prisoners. The latter will be placed in line at an
          interval of ten paces. Where two or more prisoners are to be exe­
          cuted simultaneously by hanging, the officer designated to execute
                                                                        AGO 1il67B


Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 2 of 22 PageID #: 588
                                                                       Attachment 15
                                             3                       AR 633-15 

          the sentence will prescribe the number of gallows to be erected,
          and the prisoners will be hanged from the gallows simultaneously
          or by groups.
            5. Escort, The escort for execution by musketry or hanging
          may be dismounted or motorized, but upon arrival at the scene of
          execution, motorized escorts will form in the manner prescribed
          for dismounted escorts. The minimum escort will consist of com­
          ponents as prescribed in paragraphs lla and 15a. Where the pris­
          oner is to be executed by electrocution, the strength, formation,
          and duties of the guard escort will be as prescribed by the officer
          charged with carrying out the execution.
             6. Chaplain. In all executions, a chaplain of the prisoner's
          ,choice will be provided if practicable. If no chaplain of the pris­
          oner's choice or of his particular faith and/or race is available, the
          officer charged with the execution of the sentence will take all rea­
          sonable measures to provide a civilian clergyman of that faith
          and/or race. The chaplain should be available at all times after
          the prisoner is notified of- the time of execution.
             7. l\lcdical officer. A medical officer will be officially designated
          to be in attendance upon the execution. It will be his duty to de­
          termine the extinction of life in the prisoner and to make pro­
          nouncement thereof. He will furnish a death certificate to accom­
          pany the report of execution.
             8. Interpreter. In the event the prisoner does not speak English,
          an interpreter will be officially designated to be in attendance at
          the notification of the prisoner (par. 9a) and the execution. It is
          his duty to interpret the charge, finding, sentence orders, and any
          last statement made by the prisoner. Before entering upon his
          duties, the interpreter will take the oath or affirmation required
          of an interpreter for a court-martial.
             9. l\liscellaneous. a. The prisoner will be notified of the time
          of execution no less than 24 hours prior thereto if practicable, at
          which time the charge, finding, sentence, and order directing the
          execution will be read to him by the officer charged with carrying
          out the execution. The chaplain should be present.
             b. Unless the exigencies of the situation preclude such action, .
          due notice of the time and place of execution will be given to the
          next of kip of the prisoner and ·an opportunity provided for the
          claiming of the body following the execution.
            c. Items of clothing and alterations thereto to be worn by a
          prisoner to be executed by hanging or electrocution will be as pre­
          scribed by the officer charged with carrying out the execution, in
          AGO 6167B



Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 3 of 22 PageID #: 589
                                                                        Attachment 15
          AR 633-15                         4

           accordance with the technical instructions of the executioner. A
          prisoner in the Armed Forces of the United States will be dressed
          in regulation uniform from which all decorations, insignia, or
           other evidence of membership therein have been removed. Like­
          wise, no such evidences will appear on any clothing used in burial.
          Similar procedures may be dispensed with, at the discretion of the
          officer charged with carrying out the execution (or higher au­
          thority) in the case of a prisoner in the armed forces of another
          nation. A prisoner not within the foregoing categories may be
          dressed in any clothing available.
             d. After the prisoner is notified of the time of execution (a
          above), the commanding officer of the place of confinement will,
          where practicable, approve any reasonable special request of the
          prisoner, including special request for food, and permission to
          have in his possession a Bible, Rosary, or similar religious articles
          during the execution. Sufficient writing paper and envelopes should
          ;be furnished and no limit placed on the number of letters which
          may be written. All letters are subject to censorship and may or
          may not be forwarded.

                                      SECTION    II
                           EXECUTION BY MUSKETRY
              10. Officer charged with carrying out execution. The officer
          charged with carrying out the execution will command the escort
          and make the necessary arrangements for the conduct of the exe­
          cution. He will_:
             a. Instruct and rehearse the escort and the execution party in
          their duties, insuring that all members of the execution party are
          qualified in the weapon to be used.
             b. Arrange for the receipt of the prisoner by the prisoner guard.
             c. Arrange for an execution party of eight men and one ser­
          geant.
           · d. Arrange for a chaplain to accompany the prisoner.
             e. Arrange for the presence of a medical officer at the scene of
          the execution.
             f. Cause a post with proper rings placed therein for securing
          the prisoner in an upright position to be erected at the place of
          execution.
             g. Cause eight rifles to be loaded in his presence. At least one ·
          but no more than three will be loaded with blank ammunition. He
          will place the rifles at random in the rack provided for that pur­
          1


          pose.
             h. Provide a black hood to cover the head of the prisoner.
                                                                      AGO 11167B



Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 4 of 22 PageID #: 590
                                                                     Attachment 15
                                            5                      AR 633-15 

            i. Provide a 4-inch round target, white or black as appropriate;
          a black target will be used when light colored clothing is worn.
             j. Cause the prisoner's wrists to be secured either behind his
          back or in front at the waist (fig. 1), before or immediately after
          his receipt by the prisoner guard.
             k. Provide straps to secure the prisoner to the post at waist and
          ankles.
             II. Assembly of escort. a. The prisoner guard will consist of
           four men armed with rifles, under the command of a sergeant
          \armed with a pistol. At the proper time, the prisoner guard will
          'proceed to the place of confinement to receive the prisoner.
             b. The execution party will be formed unarmed and proceed to
          a previously prepared rack of rifles, secure arms, and move to the
          scene of the execution, halting 15 paces from and facing the po­
          sition to be taken by the prisoner. The sergeant of the execution
          party will be armed with a pistol. At close interval, at order arms,
          and at parade rest the execution party will await the arrival of the
          prisoner and escort.
             c. Witnesses, if any, will take position facing the scene of the
          execution, 15 paces to the right and 5 paces to the front of the exe­
          cution party.
            d. At the designated time, the prisoner, with his wrists bound
          securely behind his back or in front at the waist (fig. 1), accom­
          panied by the chaplain, will be received by the prisoner guard. The
          escort will then proceed to the scene of the execution.
            e. The prisoner guard, prisoner, and chaplain will proceed di­
          rectly to the prisoner's post, halt, and face the execution party.
             12. Execution. a. The officer charged with carrying out the
          execution will take position in front of the execution party and
          face the prisoner. He will notify the prisoner and the chaplain that
          a brief time will be allowed the prisoner for any last statement.
          After a reasonable time, he will order the sergeant of the execu­
          tion party and the sergeant of the prisoner guard to secure the
          prisoner to the post and to place the hood over his head. The med­
          ical officer then will place the target over the prisoner's heart. The
          prisoner prepared, the officer charged with carrying out the exe­
          cution will order the prisoner guard to move to a position five
          paces behind the execution party. The chaplain and medical officer
          will take positions five paces to the left of and five paces to the
          front of the execution party. The officer charged with carrying out
          the execution will take position five paces to the right of and five
          paces to the front of the execution party.
           AGO 6167B



Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 5 of 22 PageID #: 591
                                                                     Attachment 15
         AR 	633-15                        6

            b. Commands for the execution will be given orally as pre­
         scribed below:
               (1) 	 At the command READY, the execution party will take
                     that position and unlock rifles.
               (2) 	 At the command AIM, the execution party will take that
                     position with rifles aimed at target on the prisoner's
                     body.
                (3) 	 At the command FIRE, the execution party will fire si­
                     multaneously.
                (4) 	 The officer charged with carrying out the execution will
                     then bring the execution party to "Order Arms."
            c. The officer charged with carrying out the execution will join
         the medical officer who will examine the prisoner and, if necessary,
         direct that the "coup de grace" be administered. Should the med­
         'ical officer so decide, the sergeant of the execution party will ad­
         minister the "coup de grace," with a hand weapon, holding the
         muzzle just above the ear and one foot from the head.
            d. Upon pronouncement of the death of the prisoner by the med­
         ical officer, the execution party will proceed to the rack from which
         the rifles were originally obtained, and replace the rifles in the rack
         at random. The execution party will then be dismissed.
            e. The prisoner guard will return to the area of their quarters
         and be dismissed.

                                     SECTION   III
                            EXECUTION BY HANGING
               13. Officer charged with carrying out execution. The officer
          charged with carrying out the execution will command the escort
          and make the necessary arrangements for the conduct of the exe­
          cution. He will-
              a. Instruct components of the escort in their duties.
              b. Arrange for the receipt of the prisoner by the prisoner guard.
              c. Arrange for a chaplain to accompany the prisoner.
              d. Arrange for the presence of a medical officer at the scene of
          the execution.
              e. Provide a proper gallows.
              f. Provide a black hood to cover the head of the prisoner.
              g. Provide a collapse board for use if necessary.
              h. Cause the prisoner's wrists to be secured before or immedi­
          ately upon his receipt' by the prisoner guard. The wrists may be
          secured either behind the back or in front, fastened to the belt
           (fig. 1).
                                                                       AGO 5167B


Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 6 of 22 PageID #: 592
                                                                       Attachment 15
                                                     7	                           AR 633-15
             i. Determine the proper amount of drop of the prisoner through
           the trapdoor. A standard drop chart for normal men of given
           weights is given below. Variation of the drop because of physical
           condition may be necessary. A medical officer will be consulted to
           determine whether any factors, such as age, health, or muscular
           condition will affect the amount of drop necessary for a proper
           execution.
           120 	lbs   or less ____________8' 1"           170 lbs ___________________6' O"
           125 lbs    ------------------- 7' 10"          175 lbs ___________________ 5• 11"
           130 lbs    ___________________ 7• 7"           180 lbs ___________________ 5• 9"
           135 lbs     _____________________ 7• 4"        185 lbs -------------------5'7H
           140 lbs    ___________________ 7'1"            190 lbs ___________________ 5• 6"
           145 lbs    ____________________6' 9"           195 lbs ___________________ 5• 5"
           150 lbs    ___________________6'7"             200   lbs   -------------------5' 4"
           155 lbs     ___________________6' 6" 	         205   lbs   ___________________ 5• 2"
           160 lbs -------------------- 6' 4"             210   lbs   ___________________ 5• 1"
           165 lbs --------------------6' 2"              220   lbs   and over __________ 5• O"

             J°. Rehearse the execution within 24 hours prior to the scheduled
           time for the execution. A sandbag or similar object approximating
           the prisoner's weight may be used to insure proper functioning of
           the gallows, trapdoor, and hangman's noose.
              14. Executioner. An official experienced executioner will be ap­
           pointed by the officer charged with carrying out the execution. If
           one is not available to the command, a professional civilian execu­
           tioner may be obtained and appointed. In the event a professional
           executioner is not available, a suitable emotionally stable member
           of the command will be selected and appointed executioner.
              15. Assembly. a. The prisoner guard will consist of 10 men
           armed with rifles, two corporals armed with pistols, under the
           command of a sergeant armed with a pistol. The prisoner guard
           will form in double ranks and at the proper time will proceed to
           the door of the place of confinement to receive the prisoner.
              b. Witnesses, if any, will assemble at the scene of the execution
           in positions designated by the officer charged with carrying out
           the execution.
             c. At the designated time the prisoner, with his wrists bound
           securely, accompanied by the chaplain, will be received by the pris­
           oner guard and placed between the ranks. The escourt will then
           proceed to the scene of the execution.
             d. Upon the arrival of the escort at the scene of the execution,
           the corporals and the sergeant of the prisoner guard will conduct
           the prisoner to the platform of the gallows, the officer charged with
           carrying out the execution and the chaplain preceding the pris­
           oner.
            AGO 6167B


Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 7 of 22 PageID #: 593
                                                                                   Attachment 15
         AR 633-15                        8

            16. Execution. a.• The officer charged with carrying out the
         execution will notify the chaplain and the prisoner that a brief
         time will be allowed the prisoner for any last statement. After a
         reasonable time, he will have the executioner place the hood over
         the prisoner's head, bind the prisoner's ankles, adjust the noose
         around the prisoner's neck, and then take position at the trigger.
         Upon signal from the officer charged with carrying out the exe­
         cution, the executioner will spring the trap. The medical officer
         will then examine the body for time of death and report to the
         officer charged with carrying out the execution.
            b. Upon the pronouncement of the death of the prisoner, the es­
         cort will return to the area of their quarters and be dismissed.

                                     SECTION   IV
                      EXECUTION BY ELECTROCUTION
            17. General. Execution by electrocution may be effected only
         at the confinement facility designated by Headquarters, Depart­
         ment of the Army. Procedures for execution by electrocution will
         necessarily vary from those prescribed for execution by musketry
         or hanging.
            18. Officer charged with carrying out execution. The officer
         charged with carrying out the execution will make the necessary
         arrangements for the conduct of the execution. He will-
           a. Select and appoint such personnel, including guards, as may
         be required to carry out the execution.
            b. Instruct all components of the execution party in their duties.
           c. Arrange for a chaplain to accompany the prisoner.
           d. Arrange for the presence of a medical officer at the scene of
         the execution.
            e. Provide the mechanical facilities and items of equipment and
         clothing required to carry out the execution.
            19. Executioner. The officer charged with carrying out the
         execution will obtain and appoint a professional civilian execu­
         tioner to perform the execution. Execution by electrocution may
         not be performed by other than a professional civilian executioner.
            20. Execution. a. On the day of execution, the prisoner will
         be clothed and otherwise prepared in accordance with instructions
         of the executioner.
            b. At the designated time, the prisoner, accompanied by the
         chaplain, will proceed under guard from the prisoner's cell into the
         execution chamber. The officer charged with carrying out the exe-
                                                                     AGO 5167B


Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 8 of 22 PageID #: 594
                                                                     Attachment 15
                                             9                       Alt   <~13-15

           cution will notify the chaplain and the prisoner that a brief time
           will be allowed the prisoner for any last st.'l.tement. After a reason­
           able time, he will order the guards to place the prisoner in the
           electric chair according to the instructions of the executioner. Fol­
           lowing the placing of the prisoner in the electric chair, the o!licer
           charged with carrying out the execution, the guards, the chaplain,
           and the medical officer will move to designated positions in the
           execution chamber. The executioner will then perform final prepa­
           rations. Upon signal from the executioner that all final prepara­
           tions have been completed and he is ready to proceed, the officer
           charged with carrying out the execution will signal the execu­
           tioner to perform the execution.
              c. Upon notification from the executioner that he may proceed,
           the medical officer will then examine the body, note the time of
           death, and report to the oflicer charged with carrying out the exe­
           cution.
              d. Upon pronouncement of the death of the prisoner, the officer
           charged with carrying out the execution will dismiss the execution
           party.

                                        SECTION   V
                        PROCEEDINGS AFTER EXECUTION
              21. Dispmlition of remains. The officer charged with carrying
           out the execution will arrange in advance for an ambulance or
           other conveyance with sufficient personnel to be in attendance
           upon the execution to receive and care for the hody. If the next of
           kin or other relatives of the deceased desire the body, the officer
           charged with carrying out the execution will, if practicable, per­
           mit its delivery to them for burial. If no such claim is made, he will
           cause it to be buried in a post or civilian cemetery or at the ymce
           of death, whichever may be deemed proper and is authorized by
           pertinent regulations. Disposition of remains of such personnel of
           the Armed Forces of the United States is governed by Army Heg­
           ulations of the 638-series or comparable regulations of the United
           States Navy or United States Air Force as appropriate. All burials
           in post cemeteries are governed by AR 210-190.
             22. Disposition of effects. See 10 USC 4712 et seq. and AR
           643-50 or AR 643-55 as applicable. War criminals and civilan res­
           ident criminals convicted by a Military Tribunal and executed by
           military authorities are considered as subject to military law for
           the purpose of disposition of effects.
             23. Notification aml reports. The oflicer designated to execute
           the approved sentence will notify The Adjutant General immedi-
           AGO 6167B

Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 9 of 22 PageID #: 595
                                                                       Attachment 15
          AR 633-15                         10 

          ately following the execution, by fastest available method of com­
          munication, of the carrying out of the sentence of death, the time,
          place and any unusual circumstances attendant thereon. He will
          likewise, in addition, furnish other notifications as may be re­
          quired by AR 600-65 and AR 600-66 or AR 600-67. The quarter­
          master or other officer in charge of burial will furnish the report
          of burial as required in the regulations cited in paragraph 21.

                                      SECTION      VI
                        MODIFICATION OF PROCEDURES

             24. Limited facilities. If the facilities are not available for the
          carrying out of each of the provisions of this regulation or if the
          exigencies of the situation require it, the officer designated to exe­
          cute the approved sentence may make the necessary modification
          of the provisions herein contained, except that he may not change
          the mode of execution. Any modification will be reported in writ­
          ing to the confirming authority.
             25. In time of war. In time of war, only the minimum number
          of troops necessary to accomplish the execution need be employed.

                                      SECTION      VII
                                    STRUCTURES

              26. Permanent scaffold. A permanent type, demountable scaf­
          fold, with a metal trigger mechanism, will be erected when the
          need for such a structure is determined by the commanding officer
           (fig. 2). Where available, troops belonging to the Corps of Engi­
          neers will be employeq in the constructing of the scaffold, but
          where not available, or where it is more practicable, other troops
          or civilans may be employed. Preliminary tests will be made to in­
          sure the strength of the rope and the stability of the scaffold's con­
          struction. If facilities are limited, a trapdoor on the second floor
          of the building may be constructed to effect the execution, or a
          similar improvisation employed.
            27. Semipermanent scaffold. A semipermanent scaffold which
          requires no special metal fittings may be used in executions by
          hanging when deemed expedient by the officer charged with
          carrying out the execution (fig. 3). ·
            28. Emergency structures. When the exigencies of the field so
          dictate, emergency type gallows may be used (fig. 4).
                                                                       AGO 5167B


Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 10 of 22 PageID #: 596
                                                                       Attachment 15
                                              11                       AR 633-15 

                                       SECTION     VIII
                                       EQUIPMENT
              29. Hood. The hood will be black, the outer surface of rough
            materials, split at the open end so that it will come well down
            on the prisoner's chest and back.
              30. Collapse board and binding strap. A collapse board will
            be provided for use in case of the collapse of the prisoner (fig. 5).
               31. Rope. The rope will be of manila hemp, at least % inch
            and not more than 1%, inches in diameter and approximately 30
            feet in length. The rope will be boiled and then stretched while
            drying to eliminate any spring, stiffness, or tendency to coil.
            The hangman's knot (fig. 7) will be used in the preparation of
            the noose. That portion of the noose which slides through the
            knot will be treated with wax, soap, or grease to insure a smooth
            sliding action through the knot. The noose will be placed snugly
            around the prisoner's neck in such a manner that the hangman's
            knot is directly behind his left ear.
             32. Post. Design for post used in execution by musketry as
            mentioned in paragraph 12a, is shown in figure 6.
               33. Electrocution. Facilities and equipment for effecting execu­
            tion by means of electrocution will be in accordance with Head­
            quarters, Department of the Army instructions.




                 if·······
                ~#                   ~
                                     ~~-A_ _a
                                            . . ,.                                

                                                          A= Body Strop
                                                          B = Arm Straps 1"u91l
                                                                           ,.
                                    Figure 1. Binding strap.




            AGO 5167H



Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 11 of 22 PageID #: 597
                                                                        Attachment 15
         AR 633-15                                                               12 


                                       .,..,
                 ~IXl:::;:=======1~?~1==============~1x::;;J
                 !'.=======~.- ~=========~ .


          ."' 

          "'--
                        s·   &"            I                       6" 6"
                                                                                                   -.. 

                                           I
                                           .
                  IYI                  ,:-"; I              .,.,..-2"16"•9' ~,,_,,.     ex
                                       -           212·.~'cuP ANGLES
                                               ON UNDER SIDE

                 ].               9' e"OUT 10 OUT OF COLS
                                                 10'   o•                                ·.'!
                                      PLAN OVER BEAM




                                                                                                                            I
                                                                                                              9 TREAOS @ 10"•
                                                                                                             ~RE AOS 2"110°1 3'   o•
                                                                                                  -f---+-~                --1---1..111:.Jlo(..I~~




                                                                                             ·I
                         PLATFORM AND STAIR PLAN AT SECTION A·A                                     SCALE   W'.   I'
                                                 Figure 2 (!). Permanent scaffold.


                                                                                                                                AGO 6167B


Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 12 of 22 PageID #: 598
                                                                                                                                       Attachment 15
                                                          13                                    AR 633-15 



                              PLATE WASHER


                                    /       /
                                /       /




                                                      ct, OF SCAFFOLD                      ''



                                                                     o"
                  I
                  ''I
                        o
                                                       2"x4"x 10'
                                                                                           ..      (/)
                                                                                                   !J
                                                                                                   0
                                                                                                   m
                                                   2'x 4 'i 10' o"                                 llJ
                      .:                    "'
                                                                     !•
                                                                                                   (!)
                                                                                                   ct
                                                                                                  a:
                                                                                                  a:
                                                                                                  <[
                                                                          3'is"114' o"            0

                                                                                                  ,.Co..
                                                                                                  :._




                                                 FRONT ELEVATION SCALE           W' = I'
                            Figure 2 ®·Permanent scaf!old, front elevation.

           AGO 6167.S


Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 13 of 22 PageID #: 599
                                                                                                  Attachment 15
                                                                                                                                      ·.,                                                             >
                                                                                                                                    •rT"11
                                                                                                                                                                                                      ::=
                                                                                                                                                &-2"•1"19'8.
                                                                                                                                                                                                      ~
                                                                                                                                                                       SIDE ELEVATION SCALE W' - I'   ~
                                                                                                                                                                                                      °'
                                                                                                                                                                                                       I
                                                                                                                   . lo                                                                               ~
                                                                                                                                                                                                      """
                                                                                                                          A   11    ~ --~e\&"19' 1• PO$TS
                                                                                                                          •                                                      t

                                                                                                                                                                                                      .....
                                                                                                                                                                                                      ~
                                                                                                         b
                                                                                                         !!




                                                                                                              ~
                                                                                                              SI



                                                                                              >
                                                                                              C'l
                                                                                              0
                                                                                              "'...._,
                                                                                              "'                                   Figure 2 ®· Permanent scaffold, side elevation.
                                                                                              °"




Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 14 of 22 PageID #: 600
                                                                              Attachment 15
                                                                                              >
                                                                                              8              1·                           3'   o•   OP'G.                                 •   1      MAX TRAVEL_ OF PULL ROO        e{"    I
                                                                                              ~
                                                                                              _,                                          ·c=       ~·THICK        SPLY PLYWOOO                   FLOOR
                                                                                              "' 	
                                                                                              t!I             n:::::;,                                                              1,-;/;;Jlw::u                               ~
                                                                                                                                                                                                                               I..~
                                                                                                                                                                                                                "PROD~                           .f'TlllCK STEEL PLATE
                                                                                                                                                                   3"11f'                                                                                BELLCRANKS
                                                                                                                                                              DOOR CATCH 

                                                                                                                          3 HEAVV   DUTY HINGES      21"12tx ~··       2' e• 

                                                                                                                           EVENLY   SPACED 
          -       - REQUIRED 

                                                                                                                                                               BOLT .. TRAVEL 

                                                                                                                            • OF SHAFT 

                                                                                                                         CONNECT TO RELEASE LEVER 

                                                                                                                                                                                        /i--..__---~~---'--~-...


                                                                                                                                                                                    I
                                                                                                                                                                                I
                                                                                                              31i4'POST                                                     I                             e,        -~         	                  :t1]3_
                                                                                                              J' ;'LONG                                                /
                                                                                                                                                                                                                                                    I     t1   ;I   1     SPLIT TYPE
                                                                                                                                                                                                                                                                                            ........

                                                                                                                                                                   /                                                                                                     PILLOW BLOCKS      "',
                                                                                                                                                               /
                                                                                                                   SPRING STEEL DOOR CATCI!               /                                                            I                                       -SHAFT- 2"81.ACK PtP£
                                                                                                                     I,,                            /                                                              ¢OF• TRAP
                                                                                                                    I      1'                                                                             ~
                                                                                                                • 	 .l.-                   /                                                                                   ,_
                                                                                                                  ~""'     II         /                                                                   e     --1I
                                                                                                                         11·-­
                                                                                                                     \.__.u-
                                                                                                                                                                                                          r
                                                                                                                                                                                                          ill
                                                                                                                                                                                                          '-
                                                                                                                                                                                                                       I


                                                                                                                                                                                                                       I             -fl'BOLTS                          CONTINUOUS   WELD


                                                                                                     PLAN VIEW OF BELL CRANK
                                                                                                                                                                                                                                                     I•   ·liii(JiJ: • '-SPLIT   TYPE
                                                                                                                                                                                                                                                                                            >
                                                                                                                                                                                                                                                                         PILLOW BLOCKS      ==
                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                     Figure 2 ©. Permanent scaffold, bell crank. 	                                                                                          r
                                                                                                                                                                                                                                                                                            t.11
                                                                                                                                                                                                                                                                                            '"'"'




Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 15 of 22 PageID #: 601
                                                                              Attachment 15
                                                                                                                                                                                   11   11                        >
                                                                                                                                                                                  2 xJ0 '~.;.'                    ~
                                                                                                                                                                                                                  O'I
                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                   I
                                                                                                                                                                                                                  ~


                                                                                 0                                                                                                                                ""
                                                                                                                                                                                                 ·co
                                                                                                                                                                                                 :   ...
                                                                                                                                                                                                  (0
                                                                                 2                                                                                  (0




                         :z•x6"



                                                                                                                                                                                                                  .....
                                                                                                                                                                                                                  Q)




                                                                                 =o
                            :(j)



                            -'°-"'                                               2


                                                                                                                                                                                                           ii'·

                >
                Cl
                                                u                ~1
                0
                                     Front   Elev   J;;.
                                                     4
                                                         = 12"                                                                                                           Side   Elev    ~"= 12"
                ~
                "'...,                                                Figure 8 (!). Semipermanent scaffold•
                =
Attachment 15
                                                                                      Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 16 of 22 PageID #: 602
                                                                                                17 	                      AR 633-15

                  ---­            -             r


                                          ...
                                          2
                                          N
                     "'c
                    ·;:::
                     0
                     0
                    ii:

                    Cl
                                      ..
                                      00
                                                                     A

                    as                0
                    t-




                    Plan         of             Plat form                        l--4. = 12"
                                                                                                                         ENO
                    2"x8" Spiked All Around Top Of 

                    6"x6" To Form Plote or Ribbon 

             ~                                  lll]    II       U                                                   2"x6"
                     'u:
                         -       .... 2"xa"G xs                       ~
                                                                      .. :5
                     ·~           .-2-2"x8"
                                                                         g-~
                      '1::                                            ""c:
                                                                 1=! g~                                    ...
                                 1:
                                                                                                       A                         -
                      ~
                      .,._       -~           4'       o"         i~~
                                                                   o­                                  l   - -·      2''x4 11
                                                                                                                                 -
                                                                     =~~                                            Floori~g

                      'io             2- 2"x8"

                      •w          2·.a~
             h                                                                                                      2"x6"

                  Framing                  For          Floor                     J.i"=     12" 	          Pion          of Underside
                                                                                                           Trap          Door, One Half
                                                                                                                  3)' - 12"
                                                                                                                  "4 ­

                             u 6"         6.                 u                  6"x6'l
                                                             6"x8"
                       Ill
                       QI
                       u
                     "
                     m
             ~        )(
              I
             en 	
                       ..
                     'io
                     _                                                                     ~
                     'N
                                                            6"x8''               6"x6"
                             ..,6"x 6"                       n                         r


             "Nz.-                                          9'-      e"

                  Plan            of                Posts                 IH               u.
                                                                          ~    =12 "
                                                    Figure 9 ®· Semipermanent scaffold, details.

           AGO 5167B

Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 17 of 22 PageID #: 603
                                                                                                                                Attachment 15
         AR 633-15 	                                                     18 





                                                                     3; • T 8 G Floor
                                                                       4
                                                                         2"x6 11


                                                      Ill '1                2"110
                                                                                    11


                                                      h    I

                /11                                   11 I
                                                      11 I
                                                       I I

                          II                               I

                                                                                            •

                          u                           Section
                                                          .%"= 12
                                                                    A -A
                                                                    11
                                                                                            ="'
                                                                                             IC



                                                                                             "'
             Elevation    of   Trigger Post               r    = 12"


                                                                           (~eovy          Strop     Hinge




                         4 "x 4 "   9' 6" Long                   Cut       In      Two   Pieces     At   Center
                                Hinged To Stand with I-Inch Bow At Center



                                                               MATERIALS
                                            11
                           2 pcs    6"x 8   22' Lo119
                                                  -                      Gallows     Posts
                           4        6"•6"- 12'                           Platform Posts
                           2        2"x10•- 16'                          Step Stringers
                                                                         Cross Bar- Be om
                                              1
                           4        2"xl0   10''-

                           3        2"xe" - 14'                          Joist- Extend for stair landing
                                         11
                           I        2"18 •  12'                          Joist - Short
                           7        2"18''· 10'                          Joists- Regular
                           8        2"16·- 14'                           x Broees
                           4        2..x6"- 10'                          Gallows Broce&
                                                                         Knee Broces (cul to 5' o")
                                         11
                           I        4"x4    10'
                                              •
                                     11
                           4        4 14"•  4'                           Newels
                           2        2"x4"-  16'                          Stair Roil
                           I        2 11x4"·           14'                Stair Roil
                           3        Z'x4 •

                                ~looring 	
                                          11
                                                       10

                                          If 2• thick 	 6
                                                                         f

                                                                          Stair Roil
                                                         Ope 2"x8" 12' Long)
                                                             2"xe" 10' Long
                                                                                         a Trap    Door Roil


                                                        3    2"xe" 8 1 Long
                           t   PC   2"x6"· e' Long      Trap   Door   Roils
                           I        2•.s3,.;f e'        140 BM 314 • T 8 G Pine Flooring
                           4        2·.10"- 14'         Cut into 3' 6" lengths Step Tread
                           I        4"x4"- 10'          Trigger

                  Figure 9 @. Semipermanent scaffold, details-Continued.




                                                                                                                  AGO 51678


Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 18 of 22 PageID #: 604
                                                                                                                     Attachment 15
                                                                            19                    AR 633-15 





                                                   20'



                                                                  la




                                                                         3 POLES SECURELY TIED
                                                                         AT TOP ANO SUNK 18" IN
                                                                               GROUND
                  10'




                                                                            I
                             /,                                             I         Tripod Lashing
                                                          I                -f
                           il'                            I
                                                          ....­
                                                                  s·~:
                                                                            I

                  10
                       1                                         Excavate:
                                                                            I




                 l
                                                                            I
                                                                            I
                                                                            I
                                                                            I
                                                                            I
                                                                            I
                                  1.,,                                      I
                                         ~,~
                                               ..............   ,----­   ---~


                        Figure 4. Emergency gallows, post type and tripod type.

           AGO 6167B

Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 19 of 22 PageID #: 605
                                                                                                    Attachment 15
         AR 633-15                         20 




                                                         B,
                (   ....... .                                       B
                                            'co A

                (   ........ .
                                            l·
                                            <X)
                                                                    B




               F-50" LU                  .l.
                                          r-6"-l
                    A- Broce Boord

                                 Figure 5. Collapse board.




                                                        RING ANO BOLTS
                                                        ON TWO OPPOSITE
                                                        SIDES


                                                  ...
                                                  'O




                                                                     AGO 5167B

Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 20 of 22 PageID #: 606
                                                                          Attachment 15
                                               21                        AR 633-15 





           Length of loops: from A to B should be approximately 18 inches, and from C
             to Running End should be approximately 35 inches to 108 inches depending
             upon diameter of the rope. Wrap Running End around for six turns. No
             extra rope should remain.
                               Figure 7 CD and®· Hangman's knot.




           Tighten loops by pulling at Running End. Lock loops and form knot by pulling
             down at point D. Slide knot up or down on Standing Part to adjust size
             of loop.
                                        Figure 7 ® and ©.
           AGO 6167B


Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 21 of 22 PageID #: 607
                                                                              Attachment 15
         AR 633-15                         22 

           [AG 250 (16 Mar 59) PMGK]
                 By Order of Wilber M. Brucker, Secretary of the Army:

                                            MAXWELL D. TAYLOR,
                                           General, United States Army,
         Official:                                Chief of Staff.
                    R. V. LEE,
         Major General, United States Army,
               The Adjutant General:

         Distribution:
             Active Army: D.
                To be distributed as needed to Headquarters of Department of the
             Army Staff Agencies, Headquarters Army Audit Agency and field
             offices, Headquarters of Major Commands.
             NG: State AG (3). 

             USAR: None. 





                                                                       . '




                                          tr U.S.   Government Printing Office: 1959-480522

                                                                                AGO 6167B

Case 3:18-cv-01234 Document 1-16 Filed 11/02/18 Page 22 of 22 PageID #: 608
                                                                                    Attachment 15
